DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Final rejection (hereinafter “Response”) dated 03/10/2022.  Claim(s) 1-4 and 6-25 are presently pending.  Claim(s) 1, 9, and 14 is/are amended.  Claim(s) 5 is/have been cancelled.

Election/Restrictions
Claims 1-4 and 6-25 are allowable. The restriction requirement requiring that the applicant elect from a number of patentably distinct species, as set forth in the Office action mailed on 01/04/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/04/2021 is withdrawn.  Claims 6 and 20, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Regarding the rejection of claim(s) 1-4, 7-19, and 21-25 under 35 USC 103 as being unpatentable over Turner (US Pat. No. 6,402,458) in view of Huizenga (US Pat. Pub. No. 2017/0081966) and Cui (US Pat. Pub. No. 2017/0130589), the applicant(s) argues that these references, separately or combined, do not teach zones/cooling densities that extend across the full axial extent of the vane/insert, as is required in different forms by each of the independent claims 1, 9, and 14.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  See comments in the Reasons for Allowance below for further details.

Allowable Subject Matter
Claim(s) 1-4 and 6-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitations “the vane airfoil including a first zone extending across the axial extent from the leading end to the trailing end and defined in a first radial extent and corresponding to the high temperature area of the temperature profile and a second zone extending across the axial extent from the leading end to the trailing end and defined in a second radial extent and corresponding to the low temperature area of the temperature profile” in lines 6-10 and “the insert including a first zone defined in a first radial extent that is aligned with the first zone of the vane airfoil, the first zone including a first plurality of cooling holes configured to provide a first cooling density across an axial extent of the insert, and a second zone defined in a second radial extent that is aligned with the second zone of the vane airfoil, the second zone including a second plurality of cooling holes that provide a second cooling density across the axial extent of the insert that is lower than the first cooling density” in lines 12-18, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior 
Here, the term “extent” is interpreted based upon the common definition of “extent” within the context of the claims as meaning the “the amount of space or surface that something occupies or the distance over which it extends” (Merriam Webster English Dictionary, “extent”, entry 1b).  Within the context of the phrase “an/the axial extent of the insert” in lines 14-15 and 17, the term is therefore interpreted as meaning the axial length of the insert.  While Turner teaches an expected temperature profile of gas near the surface of a gas turbine vane at an axial location between the leading and trailing edges of the vane (see Turner, Fig. 3), Turner fails to teach an expected temperature distribution over the full axial length of the vane, as would be necessary to motivate one of ordinary skill in the art to designate a first zone and second zone of the airfoil which extend across the axial extent of the airfoil and which correspond to a high and low temperature area respectively of the expected temperature profile according to the context of the present claim 1.  Additionally, other references previously cited, such as Fujii (US Pat. Pub. 2020/0190989 A1) and Cui (US Pat. Pub. No. 2017/0130589 A1) exhibit cooling inserts for turbine vanes and teach that increased/decreased localized cooling density (via cooling holes) may be provided within zones on the insert surface which correspond to high/low temperature areas on the vane airfoil (see para. 16 of Non-Final Rejection of 04/29/2021 in re Fujii, and para. 13 of Final Rejection of 11/10/2021 in re Cui), but both of these references fail to teach zones which extend the full axial length of the insert.  Further, these references fail to provide the motivation which would lead one of ordinary skill in the art to apply their teachings to a zone which extends the full axial length of the insert. To the Examiner’s best knowledge, no reference in the relevant fields of prior art (turbine vane internal cooling) discloses such a motivation, much less all of the limitations of claim 1, and therefore, to the Examiner’s best knowledge, it would not have been obvious to one of ordinary skill in the art to modify any of the references of record to arrive at the subject matter claimed.  It is thus concluded that, 
Regarding claim 9, the limitations “wherein the first plurality of cooling holes provide a first cooling density across the axial extent of the insert and the second plurality of cooling holes provide a second cooling density across the axial extent of the insert, wherein the first cooling density is higher than the second cooling density” in lines 11-14, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Here, the term “extent” as used within the context of the phrase “an/the axial extent of the insert” in lines 11-13, is interpreted based on the definition given in the claim (lines 7 and 9).  While some of the references previously cited, such as Fujii (US Pat. Pub. 2020/0190989 A1) and Cui (US Pat. Pub. No. 2017/0130589 A1), exhibit cooling inserts for turbine vanes and teach that increased/decreased localized cooling density (via cooling holes) may be provided within zones on the insert surface which correspond to high/low temperature areas on the vane airfoil (see para. 16 of Non-Final Rejection of 04/29/2021 in re Fujii, and para. 13 of Final Rejection of 11/10/2021 in re Cui), neither of these references teach zones which extend the full axial length of the insert.  Further, these references fail to provide the motivation which would lead one of ordinary skill in the art to apply their teachings to a zone which extends the full axial length of the insert. To the Examiner’s best knowledge, no reference in the relevant fields of prior art (turbine vane internal cooling) discloses such a motivation, much less all of the limitations of claim 9, and therefore, to the Examiner’s best knowledge, it would not have been obvious to one of ordinary skill in the art to modify any of the references of record to arrive at the subject matter claimed.  It is thus concluded that, due to the limitation designated above, the claim language of claim 9 and all dependent claims is patentably distinct over prior art.
Regarding claim 14, the limitations “wherein the first zone has a first plurality of cooling holes that provide a first cooling density corresponding to the first expected temperature and the second zone has a second plurality of cooling holes that provide a second cooling density corresponding to the second expected temperature, wherein the first expected temperature is higher than the second expected temperature, wherein the first cooling density is higher than the second cooling density” in lines 12-18, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Here, the term “extent” as used within the context of the phrase “an/the axial extent of the insert” in lines 13 and 15, is interpreted based on the definition given in the claim (lines 4-6 and 9-10).    While Turner teaches an expected temperature profile of gas near the surface of a gas turbine vane at an axial location between the leading and trailing edges of the vane (see Turner, Fig. 3), Turner fails to teach an expected temperature distribution over the full axial length of the vane, as would be necessary to motivate one of ordinary skill in the art to provide the first and second zones on the insert which extend across the axial extent of the insert and which correspond to the high and low expected temperatures on the airfoil, as claimed in the present claim 14.  Additionally, other references previously cited, such as Fujii (US Pat. Pub. 2020/0190989 A1) and Cui (US Pat. Pub. No. 2017/0130589 A1) exhibit cooling inserts for turbine vanes and teach that increased/decreased localized cooling density (via cooling holes) may be provided within zones on the insert surface which correspond to high/low temperature areas on the vane airfoil (see para. 16 of Non-Final Rejection of 04/29/2021 in re Fujii, and para. 13 of Final Rejection of 11/10/2021 in re Cui), but both of these references fail to teach zones which extend the full axial length of the insert.  Further, these references fail to provide the motivation which would lead one of ordinary skill in the art to apply their teachings to a zone which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ERIC A LANGE/Examiner, Art Unit 3745               
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745